Exhibit 10.1

 

 

CONVERTIBLE LOAN AGREEMENT

 

THIS CONVERTIBLE LOAN AGREEMENT made as of the 7th of April, 2015 (the
"Effective Date").

 

BETWEEN:

 

DEL TORO SILVER CORP., with an address at 320 North Carson Street, Carson City,
Nevada 89701

 

(hereinafter referred to as the "Company")

 

AND:

 

Patrick Fagen, with an address at 2229 Tahoe Vista Drive, South lake Tahoe, CA
96150 (hereinafter referred to as the "Lender")

 

WHEREAS:

 

A.     The Company has borrowed from the Lender, and the Lender has provided to
the Company, certain funds (defined herein as the "Loan"), which the parties
have agreed to make subject to the terms and conditions set forth herein;

 

B.     The Loan is convertible (the "Conversion") into securities of the Company
consisting of common shares of the Company with a par value of $0.001 (the
"Shares") upon the terms and conditions set forth herein; and

 

C.     The Lender understands and acknowledges to the Company that this
Agreement is being made pursuant to an exemption (the "Exemption") from
registration provided by Section 4(2) of the United States Securities Act of
1933, as amended (the "Securities Act") and Rule 506 of Regulation D of the
Securities Act for the private offering of securities.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained, the receipt of which is hereby
acknowledged by each of the parties hereto, the parties hereto covenant and
agree each with the other (the "Agreement") as follows:

 

1.       Representations and Warranties of the Lender

 

(a)     The Lender represents and warrants to, and covenants and agrees with the
Company that:

 

 

(i)

the Lender makes the Loan to the Company and acquires the Conversion Right (as
defined herein) in reliance upon the Exemption from registration provided by
Section 4(2) of the Securities Act and Rule 506 of Regulation D of the
Securities Act for the private offering of securities;

 

 

(ii)

the Lender is eligible to make the Loan to the Company and acquire the
Conversion Right in the Company under Regulation D, and all statements set forth
in the Declaration of Regulation D Eligibility, attached hereto as Schedule A,
are true and correct and may be relied upon by the Company; further, all
information, representations and warranties contained in this Agreement, or that
have been otherwise given to the Company, are correct and complete as of the
date hereof, and may be relied upon by the Company;

 

 

(iii)

the Lender is aware of the significant economic and other risks involved in
making the Loan to the Company and in acquiring and/or exercising the Conversion
Right;

 

 
 

--------------------------------------------------------------------------------

 

 - 2 -

 

 

 

(iv)

the Lender has consulted with its own legal advisor as to this Agreement and its
eligibility to acquire and/or exercise the Conversion Right under the laws of
its home jurisdiction and acknowledges that the Company has made no effort and
takes no responsibility for the consequences to the Lender as an investor
acquiring this Conversion right and, in particular, in purchasing the securities
upon exercise, if any, of the Conversion Right;

 

 

(v)

no federal or state agency has passed upon, or make any finding or determination
as to the fairness of this investment, and that there have been no federal or
state agency recommendations or endorsements of the investment made hereunder;

 

 

(vi)

the Lender acknowledges that:

 

 

A.

there are substantial restrictions on the sale or transferability of any Shares
acquired upon exercise of the Conversion Right and understands that, although
the Company is a reporting company, the Lender is, upon exercising the
Conversion Rights, purchasing unregistered securities;

 

 

B.

the Lender may not be able to liquidate this investment in the event of any
financial emergency and will be required to bear the economic risk of this
investment for a lengthy or even indefinite period of time;

 

 

C.

the Company is not contractually obligated to register under the Securities Act
any Shares acquired upon an exercise of the Conversion Right; and

 

 

D.

any Shares acquired by the Lender upon exercise of the Conversion Right may
never be sold or otherwise transferred without registration under the Securities
Act, unless an exemption from registration is available.

 

 

(vii)

the Lender, alone or with its advisor, has enough knowledge and experience in
financial and business matters to make it capable of evaluating the merits and
risks of investing in the Company;

 

 

(viii)

the Lender makes the Loan to the Company and acquires the Conversion Right as
principal for its own account and not for the benefit of any other person;

 

 

(ix)

the Lender understands that any Certificates representing Shares acquired by the
Lender upon exercise of the Conversion Right will have a resale legend on them
that will read substantially as follows:

 

The Securities have not been and will not be registered under the U.S.
Securities Act of 1933, as amended (the “U.S. Securities Act”) and are being
offered and sold within the United States only to Accredited Investors (as
defined in Rule 501(a) of Regulation D under the U.S. Securities Act).
Prospective subscribers of the Securities in the United States are hereby
notified that the seller of the Securities is relying upon the exemption from
the provisions of Section 5 of the U.S. Securities Act provided in Section 4(2)
of the U.S. Securities Act and Rule 506 of Regulation D under the U.S.
Securities Act for non-public offerings. The Securities offered hereby are not
transferable except in accordance with the restrictions described herein.

 

 

(x)

the Lender has good and sufficient right and authority to enter into this
Agreement and to carry out the transactions contemplated by this Agreement on
the terms and conditions contained herein.

 

 
 

--------------------------------------------------------------------------------

 

 - 3 -

 

 

(b)     The representations, warranties, covenants and agreements of and by the
Lender contained in, or delivered pursuant to, this Agreement shall be true at
and as of the Effective Date and shall remain in full force and effect
throughout the term of this Agreement.

 

2.        The Loan

 

(a)     Subject to the terms of this Agreement, the Lender hereby agrees to loan
to the Company, and the Company hereby agrees to borrow from the Lender, the
principal sum of US$2,100 (the "Loan") which has been provided on April 7, 2015
(the "Advancement Date).

 

(b)     The principal amount of the Loan, and any accrued and unpaid interest
calculated in accordance with section 2(c), shall be due and payable in full by
5:00 p.m. local time in Las Vegas, Nevada, one (1) year from any applicable
Advancement Date (the “Due Date”). If such day falls on a Sunday or statutory
holiday, then by 5:00 p.m. local time in Las Vegas, Nevada, on the first
business day thereafter the Due Date.

 

(c)     The Loan shall bear interest at a rate of 8% per annum (the "Interest")
calculated in arrears on the principal amount of the Loan outstanding. Interest
shall be payable annually, on the subsequent anniversaries of the Advancement
Date.

 

(d)     The Company shall be entitled to prepay any sum up to the full amount of
the Loan and accrued interest then outstanding at any time without penalty or
bonus.

 

(e)     At any time after the Advancement Date, the Lender may by written notice
(the "Notice") to the Company along with the Declaration attached hereto as
Schedule A, exercise its rights of Conversion in respect of either a portion of
or the total outstanding amount of the Loan plus accrued Interest as of that
date into Shares of the Company, at the price of US$.0025 per Share (the
“Conversion Right”).

 

(f)     Within seven (7) days of Notice by the Lender exercising its Conversion
Rights hereunder, the Company shall cause to be delivered a Share Certificate to
the Lender representing the number of Shares acquired by the Lender pursuant to
the calculation set out in subparagraph 2(e) of this Agreement.

 

(g)     Notwithstanding any of the foregoing, Interest shall be calculated and
included in any Conversion of the Loan.

 

3.        Covenants and Agreements of the Lender

 

(a)     The Lender covenants and agrees with the Company that the Lender shall
not make demand for payment of the Loan prior to the Due Date unless the Loan
has become due and payable in accordance with the provisions of this Agreement.

 

4.       Default

 

(a)     If one or more of the following events shall occur, namely:

 

 

(i)

the Company fails to repay the Loan or the Interest thereon on the Due Date;

 

 

(ii)

the Company makes an assignment for the benefit of its creditors or files a
petition in bankruptcy or is adjudicated insolvent or bankrupt or petitions or
applies to any tribunal for any receiver, receiver manager, trustee, liquidator
or sequestrator of or for the Company or any of the Company's assets or
undertaking, or the Company makes a proposal or compromise with its creditors or
if an application or a petition similar to any of the foregoing is made by a
third party creditor and such application or petition remains unstayed or
undismissed for a period of thirty (30) days;

 

 
 

--------------------------------------------------------------------------------

 

 - 4 -

 

 

 

(iii)

an order of execution against any of the Company's assets remains unsatisfied
for a period of ten (10) days;

 

 

(iv)

the Company fails to observe and comply with any material term, condition or
provision of this Agreement or any other agreement or document delivered
hereunder, and such failure continues unremedied for a period of thirty (30)
days;

 

 

(v)

any representations, warranties, covenants or agreements contained in this
Agreement or any document delivered to the Lender hereunder are found to be
untrue or incorrect as at the date thereof; or

 

 

(vi)

the holder (including the Lender) of any mortgage, charge or encumbrance on any
of the Company's assets and undertaking does anything to enforce or realize on
such mortgage, charge or encumbrance;

 

then the Loan and all accrued Interest to the date of such default shall, at the
option of the Lender, immediately become due and payable without presentment,
protest or notice of any kind, all of which are waived by the Company.

 

5.        Independent Legal Advice

 

(a)     The Lender acknowledges that:

 

 

(i)

Macdonald Tuskey, Corporate and Securities Lawyers received instructions from
the Company and does not represent the Lender;

 

 

(ii)

the Lender has been requested to obtain its own independent legal advice on this
Agreement prior to signing this Agreement;

 

 

(iii)

the Lender has been given adequate time to obtain independent legal advice;

 

 

(iv)

by signing this Agreement, the Lender confirms that it fully understands this
Agreement; and

 

 

(v)

by signing this Agreement without first obtaining independent legal advice, the
Lender waives its right to obtain independent legal advice.

 

6.       General

 

(a)     For the purposes of this Agreement, time is of the essence.

 

(b)     The parties hereto shall execute and deliver all such further documents
and instruments and do all such acts and things as may either before or after
the execution of this Agreement be reasonably required to carry out the full
intent and meaning of this Agreement.

 

(c)     This Agreement shall be construed in accordance with the laws of the
State of Nevada.

 

(d)     This Agreement may be assigned by the Lender subject to any assignee
making requisite representations to meet applicable securities law exemptions;
this Agreement may not be assigned by the Company.

 

(e)     This Agreement may be signed by the parties in as many counterparts as
may be deemed necessary, each of which so signed shall be deemed to be an
original, and all such counterparts together shall constitute one and the same
instrument.

 

 
 

--------------------------------------------------------------------------------

 

 - 5 -

 

(f)     All notices, requests, demands or other communications hereunder shall
be in writing and shall be "deemed delivered" to a party on the date it is hand
delivered to such party's address first above written, or to such other address
as may be given in writing by the parties hereto.

 

IN WITNESS WHEREOF the parties have hereunto set their hands effective as of the
date first above written.

 

DEL TORO SILVER CORP.

 


Per:     /s/ Greg Painter                                          
           Greg Painter, President and CEO of Del Toro Silver Corp.

 

 

 

 

 

 

/s/ Patrick Fagen                                                   

 

                   Patrick Fagen, Lender

 